Citation Nr: 1620759	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2013, the Veteran testified via video conference from the RO before the undersigned.  In August 2014, the Board remanded the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for hypertension was remanded in August 2014 in order to obtain, in pertinent part, an opinion as to whether the Veteran's hypertension was directly related to his military service.  He had asserted that although hypertension was not diagnosed until mid-2000, he had elevated blood pressure readings prior to that in service.  However, in a recent April 2016 Informal Hearing Presentation, the Veteran's representative has now raised the issue of entitlement to service connection for hypertension as secondary to service-connected disabilities.  The examiner asserted that the Veteran's joint and bone limitations lead to general inactivity, thereby increasing the Veteran's likelihood of developing hypertension or aggravating pre-existing hypertension.  The examiner requested a remand for this matter to be considered.  

The Board finds that a medical opinion should be obtained to assess if the Veteran's hypertension is secondary to or aggravated by his service-connected left and right shoulder disabilities, low back disability, left and right knee disabilities, left hip disability, right radial head fracture disability, and left wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion.  The record must be made available to the examiner.  Based on a review of the record, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension is proximately due to, or the result of, the service-connected left and right shoulder disabilities, low back disability, left and right knee disabilities, left hip disability, right radial head fracture disability, and left wrist disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension is permanently aggravated by the Veteran's service-connected left and right shoulder disabilities, low back disability, left and right knee disabilities, left hip disability, right radial head fracture disability, and left wrist disability.  The examiner should address the assertion that the Veteran's joint and bone limitations lead to general inactivity, thereby increasing the likelihood of the Veteran developing hypertension or aggravating pre-existing hypertension.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.   

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

